                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




STEVEN SCHALK,                                                No. 3:20-cv-00615-YY

                       Plaintiff,                             ORDER

       v.

INFINITY INSURANCE COMPANY,

                       Defendant.

HERNÁNDEZ, District Judge:

       Magistrate Judge Youlee Yim You issued a Findings and Recommendation on April 16,

2021, in which she recommends that the Court grant Defendant’s Motion for Summary Judgment

and deny Plaintiff’s Motion for Summary Judgment. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.



1 – ORDER
Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [27].

Accordingly, Plaintiff’s Motion for Summary Judgment [11] is DENIED, and Defendant’s

Motion for Summary Judgment [8] is GRANTED.

       IT IS SO ORDERED.



                  May 10, 2021
       DATED: __________________________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 – ORDER
